 

Exhibit 10.7
FIRST AMENDMENT TO
CREDIT AGREEMENT
 
THIS FIRST AMENDMENT , dated as of March 1, 2011 (this "Amendment"), to CREDIT
AGREEMENT, dated as of May 7, 2010 (the "Credit Agreement"; capitalized terms
used but not defined herein shall have the meanings given them in the Credit
Agreement) is made by and among CNX Gas Corporation (the "Borrower"), the
Guarantors, the CONSOL Loan Parties, the Required Lenders, Bank of America,
N.A., as syndication agent and PNC Bank, National Association, as administrative
agent (the "Administrative Agent").
WITNESSETH
WHEREAS, the Borrower desires to make certain amendments to the Credit
Agreement, including the amendment of certain covenants as set forth in more
detail below;
WHEREAS, the Borrower, the Lenders and the Administrative Agent desire to amend
the Credit Agreement as hereinafter provided.
NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants and
agreements herein contained and intending to be legally bound hereby, covenant
and agree as follows:
1.    Amendment to Credit Agreement.
(a)    New Definition. Section 1.1 [Certain Definitions] of the Credit Agreement
is hereby amended to insert the following new definition in the appropriate
alphabetical order therein:
" CONSOL Energy Note Indenture (2011) shall mean that certain unsecured
Indenture, among CONSOL, certain of its Subsidiaries, and that certain trustee
thereunder, governing notes issued in March of 2011, in an amount not to exceed
$500,000,000, in form and substance similar to the CONSOL Energy Note Indentures
(2010)."
(b)    Guaranties. Clause (a) of Section 8.2.3 of the Credit Agreement is hereby
amended and restated as follows:
 
"(a)    Guaranties made by the Loan Parties in connection with the CONSOL Energy
Note Indenture (2002), the CONSOL Energy Note Indentures (2010), the CONSOL
Energy Note Indenture (2011) and the CONSOL Credit Agreement;"
2.    Condition Precedent. This Amendment shall be effective upon completion of
each of the following conditions to the satisfaction of the Administrative
Agent:
(a)    Execution and Delivery of Amendment. The Borrower, the other Loan Parties
and the Consol Loan Parties shall have executed this Amendment, and the
Administrative Agent shall have received approval from the Required Lenders to
execute and shall have executed this Amendment.
(b)    No Actions or Proceedings. No action, proceeding, investigation,
regulation or legislation shall have been instituted, threatened or proposed
before any court, governmental agency or legislative body to enjoin, restrain or
prohibit, or to obtain damages in respect of, this Amendment, the other Loan
Documents or the consummation of the transactions contemplated hereby or
thereby, upon which the claimant is reasonably likely to prevail and the effect
of which would constitute a Material Adverse Change.
(c)    Consents. All material consents required to effectuate the transactions
contemplated by this Amendment and the other Loan Documents and shall have been
obtained.
(d)    Confirmation of Guaranty. Each of the Guarantors and the CONSOL Loan
Parties by execution of this Amendment hereby confirms that they have read and
understand this Amendment. In order to induce the Lenders, the Administrative
Agent and the other agents to enter into this Amendment, (A) each of the
Guarantors: (i) consents to this Amendment and the transactions contemplated
hereby; (ii) ratifies and confirms each of the Loan Documents to which it is a
party; (iii) ratifies, agrees and confirms that it has been a Guarantor and a
Loan Party at all times since it became a Guarantor and a Loan Party and from
and after the date hereof, each Guarantor shall continue to be a Guarantor and a
Loan Party in

1

--------------------------------------------------------------------------------

 

accordance with the terms of the Loan Documents, as the same may be amended in
connection with this Amendment and the transactions contemplated hereby; and
(iv) hereby ratifies and confirms its obligations under each of the Loan
Documents (including all exhibits and schedules thereto), as the same may be
amended in connection with this Amendment and the transactions contemplated
hereby, by signing below as indicated and hereby acknowledges and agrees that
nothing contained in any of such Loan Documents is intended to create, nor shall
it constitute an interruption, suspension of continuity, satisfaction, discharge
of prior duties, novation or termination of the indebtedness, loans,
liabilities, expenses, guaranty or obligations of any of the Loan Parties under
the Credit Agreement or any other such Loan Document and (B) each of the CONSOL
Loan Parties: (i) consents to this Amendment and the transactions contemplated
hereby; (ii) ratifies and confirms the Continuing Agreement of Guaranty and
Suretyship dated June 16, 2010 by each of the CONSOL Loan Parties (the “CONSOL
Guaranty”); and (iii) hereby ratifies and confirms its obligations under the
CONSOL Guaranty (including all exhibits and schedules thereto), as the same may
be amended in connection with this Amendment and the transactions contemplated
hereby, by signing below as indicated and hereby acknowledges and agrees that
nothing contained in the CONSOL Guaranty is intended to create, nor shall it
constitute an interruption, suspension of continuity, satisfaction, discharge of
prior duties, novation or termination of the guaranty or obligations of any of
the CONSOL Loan Parties under the CONSOL Guaranty. No CONSOL Loan Party shall be
deemed a Guarantor or a Loan Party by virtue of execution of this Amendment.
 
(e)    Fees. The Borrower shall have paid all reasonable legal fees and expenses
of counsel to the Administrative Agent for the preparation and execution of this
Amendment.
 
3.    Incorporation into Agreements. The terms, provisions, representations,
warranties and covenants set forth herein shall be incorporated into the Credit
Agreement by this reference. All terms, provisions, representations, warranties
and covenants set forth herein shall be a part of the Credit Agreement as if
originally contained therein.
4.    Full Force and Effect. Except as expressly modified by this Amendment, all
of the terms, conditions, representations, warranties and covenants contained in
the Loan Documents shall continue in full force and effect, including without
limitation, all liens and security interests granted pursuant to the Loan
Documents.
5.    Counterparts. This Amendment may be executed by different parties hereto
in any number of separate counterparts, each of which, when so executed and
delivered shall be an original and all such counterparts shall together
constitute one and the same instrument.
6.    Severability. If any term of this Amendment or any application thereof
shall be held to be invalid, illegal or unenforceable, the validity of other
terms of this Amendment or any other application of such term shall in no way be
affected thereby.
7.    Entire Agreement. This Amendment sets forth the entire agreement and
understanding of the parties with respect to the amendment to the Credit
Agreement contemplated hereby and supersedes all prior understandings and
agreements, whether written or oral, between the parties hereto relating to such
amendment. No representation, promise, inducement or statement of intention has
been made by any party that is not embodied in this Amendment, and no party
shall be bound by or liable for any alleged representation, promise, inducement
or statement of intention not set forth herein.
8.    Governing Law. This Agreement shall be deemed to be a contract under the
Laws of the State of New York without regard to its conflict of laws principles.
[SIGNATURES APPEAR ON FOLLOWING PAGES]

2

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO FIRST AMENDMENT
TO CREDIT AGREEMENT]
 
IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this First Amendment to Credit Agreement as of the day
and year first above written with the intention that it constitutes a sealed
instrument.
BORROWER:
 
CNX GAS CORPORATION
By: /s/ Stephen W. Johnson    
Name:    Stephen W. Johnson
Title:    Senior Vice President & General Counsel
 
GUARANTORS:
 
 
CNX GAS COMPANY LLC
 
 
By: /s/ Stephen W. Johnson    
Name:    Stephen W. Johnson
Title:    Vice President & Secretary
 
 
CARDINAL STATES GATHERING COMPANY
 
By: CNX Gas Company LLC, as Partnership Manager
 
 
By: /s/ Stephen W. Johnson    
Name:    Stephen W. Johnson
Title:    Vice President & Secretary
 
 
KNOX ENERGY, LLC
 
 
By: /s/ Stephen W. Johnson    
Name:    Stephen W. Johnson
Title:    Secretary

3

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO FIRST AMENDMENT
TO CREDIT AGREEMENT]
    
COALFIELD PIPELINE COMPANY
 
 
By: /s/ Stephen W. Johnson    
Name:    Stephen W. Johnson
Title:    Secretary
 
 
MOB CORPORATION
 
 
By: /s/ Stephen W. Johnson    
Name:    Stephen W. Johnson
Title:    Secretary
 
 
CONSOL ENERGY INC.
 
 
By: /s/ John M. Reilly    
Name:    John M. Reilly
Title:    Vice President and Treasurer
 
 
CONSOL ENERGY HOLDINGS LLC VI
 
 
By: /s/ John M. Reilly    
John M. Reilly, Vice President and Treasurer of each Guarantor listed above on
behalf of each such Guarantor
 
 

4

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO FIRST AMENDMENT
TO CREDIT AGREEMENT]
 
TERRY EAGLE LIMITED PARTNERSHIP
 
By: TECPART Corporation, a general partner
 
 
By: /s/ John M. Reilly    
Name: John M. Reilly
Title: Treasurer
 
By: TEAGLE Company, L.L.C., a general partner
 
 
By: /s/ John M. Reilly    
Name: John M. Reilly
Title: Treasurer
 
 
 

5

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO FIRST AMENDMENT
TO CREDIT AGREEMENT]
 
AMVEST COAL & RAIL, L.L.C.
AMVEST COAL SALES, INC.
AMVEST CORPORATION
AMVEST GAS RESOURCES, INC.
AMVEST MINERAL SERVICES, INC.
AMVEST MINERALS COMPANY, L.L.C.
AMVEST OIL & GAS, INC.
AMVEST WEST VIRGINIA COAL, L.L.C.
BRAXTON-CLAY LAND & MINERAL, INC.
CNX LAND RESOURCES INC.
CNX MARINE TERMINALS INC.
CONSOL ENERGY SALES COMPANY
CONSOL OF CANADA INC.
CONSOL OF CENTRAL PENNSYLVANIA LLC
CONSOL OF KENTUCKY INC.
CONSOL OF OHIO LLC
CONSOL OF WV LLC
CONSOL OF WYOMING LLC
CONSOL PENNSYLVANIA COAL COMPANY LLC
FOLA COAL COMPANY, L.L.C.
GLAMORGAN COAL COMPANY, L.L.C.
LEATHERWOOD, INC.
LITTLE EAGLE COAL COMPANY, L.L.C.
MON RIVER TOWING, INC.    
MTB INC.
NICHOLAS-CLAY LAND & MINERAL, INC.
PETERS CREEK MINERAL SERVICES, INC.
RESERVE COAL PROPERTIES COMPANY
ROCHESTER & PITTSBURGH COAL
COMPANY
TEAGLE COMPANY, L.L.C.
TECPART CORPORATION
TERRA FIRMA COMPANY
TERRY EAGLE COAL COMPANY, L.L.C.
VAUGHAN RAILROAD COMPANY
WOLFPEN KNOB DEVELOPMENT COMPANY
 
 
By: /s/ John M. Reilly    
John M. Reilly, Treasurer of each Guarantor listed above on behalf of each such
Guarantor
 

6

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO FIRST AMENDMENT
TO CREDIT AGREEMENT]
 
CENTRAL OHIO COAL COMPANY
CONSOLIDATION COAL COMPANY
EIGHTY-FOUR MINING COMPANY
HELVETIA COAL COMPANY
ISLAND CREEK COAL COMPANY
KEYSTONE COAL MINING CORPORATION
LAUREL RUN MINING COMPANY
McELROY COAL COMPANY
SOUTHERN OHIO COAL COMPANY
TWIN RIVERS TOWING COMPANY
WINDSOR COAL COMPANY
 
 
By: /s/ Daniel S. Cangilla    
Daniel S. Cangilla, Treasurer of each Guarantor listed above on behalf of each
such Guarantor
 
 
CONRHEIN COAL COMPANY
 
By: Consolidation Coal Company, a general partner
 
 
By: /s/ Daniel S. Cangilla    
Name:    Daniel S. Cangilla
Title:    Treasurer
 
 
CONSOL FINANCIAL INC.
 
 
By: /s/ Christopher C. Jones    
Name:    Christopher C. Jones
Title:    Vice President and Secretary
 
 
 

7

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO FIRST AMENDMENT
TO CREDIT AGREEMENT]
 
 
ADMINISTRATIVE AGENT:
 
PNC BANK, NATIONAL ASSOCIATION, as Administrative
Agent on behalf of the Required Lenders
 
 
 
By: /s/ Richard C. Munsick    
Name:    Richard C. Munsick
Title:    Senior Vice President
 
 
 

8